DETAILED ACTION
This action is in response to the Applicant Response filed 14 January 2022 for application 16/255,219 filed 23 January 2019.
Claims 1, 10-20 are currently amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments to the specification are persuasive.

Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims are persuasive.

Applicant's arguments regarding the 35 U.S.C. 112(b) rejections of claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of claims 1-20 have been withdrawn.

Applicant's arguments regarding the 35 U.S.C. 112(a) rejections of claims 12-20 have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejections of claims 12-20 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive.
First, with respect to applicant’s argument that “triggering a plurality of agents to perform respective tasks in the group action” cannot be performed in the human mind, Examiner respectfully disagrees. This generic limitation can encompass almost any task, for example, observing the environment, evaluating the current situation, etc. These activities are concepts that that can be performed in the human mind and are considered “mental processes” (MPEP 2106.04(a)). Additionally, performing these generic tasks using generic computer components, i.e., agents, would still fall under the “mental processes” abstract idea (MPEP 2106.(a)(2)(III)(C)). Moreover, triggering the performance of generic tasks by agents does not integrate the abstract idea into a practical application. At best, the limitation includes instructions to implement the abstract idea on a computer and/or use a computer as a tool to perform the abstract idea (MPEP 2106.04(d)(I)). Therefore, claim 1 (and similarly claims 11-12) recite an abstract idea without significantly more.
Next, with respect to applicant’s arguments regarding claim 9 (and similarly claim 19) that “wherein the plurality of agents correspond to respective autonomous mobile devices, each equipped with one or more sensors, and wherein the respective tasks of the group action include position instructions for the respective autonomous mobile devices” recites significantly more than an abstract idea, Examiner respectfully disagrees. Similar to above, the agents, agents are generic components to perform the tasks and/or a computer/tool to implement the abstract idea. Limiting the agents to autonomous mobile devices does not limit the agent to specific hardware as “autonomous mobile device” can be interpreted to include many devices, for example, mobile phones, robots, vacuum cleaners, cars, etc. However, regardless of what the device is, it is still just a computer to perform the abstract idea (MPEP 2106.(a)(2)(III)(C), MPEP 2106.04(d)(I)). Additionally, limiting the task to include position instructions does not create significantly more with respect to the abstract idea. Using these 
Therefore, as discussed in full below, claims 1-20 recite an abstract idea without significantly more and, therefore, the 35 U.S.C. 101 rejections of claims 1-20 are maintained.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-9, 11-19 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
With respect to applicant’s argument that the combination is improper, Examiner respectfully disagrees. Applicant argues that there is “nothing in either reference to suggest that the determinant of a parameter matrix might be used as an approximation of an action-value function,” meaning “the combination of references does not address the recited relationship between the determinant of a parameter matrix and an approximated action-value function” and that there is “nothing in the art that would suggest that such a combination would produce predictable results.”
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chen teaches using low-rank factorization in a multi-agent q-learning [action-value] method (Chen, p. 2-3). Additionally, Gartrell teaches using a determinant for the low-rank factorization of the parameter matrix (Gartrell, section 2.1). Therefore, Chen teaches uses low-rank factorization for a multi-agent q-learning method to determine actions of agents. Further, the method of low-rank factorization is modified by Gartrell to use determinants for the low-rank factorization as this enables a learning algorithm that is nearly an order of magnitude faster than previous approaches (Gartrell, Abstract). Therefore, the combination is proper as both references deal with low-rank factorizations in learning algorithms and Gartrell modifies that multi-agent q-learning method of Chen to use determinants to increase the learning speed of the algorithm.
With respect to applicant’s argument that Chen fails to determine any group action at all, Examiner respectfully disagrees. As noted by applicant, Chen state “Since the factorized Q-function for each agent requires the knowledge of the other agents’ current states and their last actions for both training and execution, our proposed FQL technique mainly addresses the MARL problems with a central controller that communicates the global information to all the agents” (Chen p. 3; Applicant’s Arguments, p. 14). Assuming, as applicant claims, that this means that decisions are made at respective agents. There is no evidence that this does not teach determining a group action. In fact, the cited sentence states that the agents use the information of the other agents to determine their action. Since each agent determines its action based on the actions of the other agents, as a whole the method 
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Chen in view of Gartrell. For similar reasons, claims 11-12 are also rejected as unpatentable over Chen in view of Gartrell. Additionally, the rejections of claims 1, 11-12 apply to all dependent claims which are dependent on claims 1, 11-12, including claims 2-3, 8, 13-14 which are also unpatentable over Chen in view of Gartrell; claims 4-7, 16-17 which are unpatentable over Chen in view of Gartrell and further in view of Rashid; and claims 9, 15, 18-19 which are unpatentable over Chen in view of Gartrell and further in view of Shalev.

Claim Objections
Claims 9, 19 are objected to because of the following informalities:
Claim 9, lines 1-2 the plurality of agents correspond should read “the plurality of agents corresponds” [“s” added to correspond]
Claim 19, line 2 the plurality of agents correspond should read “the plurality of agents corresponds” [“s” added to correspond]
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for selecting and performing group actions.
The limitation of selecting parameters for an approximated action-value function..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses simply choosing parameters. As part of this mental process, the claim limitation provides additional information regarding the action-value function. This merely provides more descriptive information about the data.
The limitation of selecting a group action using the approximated action-value function and the selected parameters
The limitation of triggering a plurality of agents to perform respective tasks in the group action, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “triggering” in the context of this claim encompasses simply causing agents to perform generic tasks.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-implemented, plurality of agents. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for selecting and performing group actions. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 2 carries out the method of claim 1 but for the recitation of additional element(s) of wherein selecting the group action selects actions for individual agents from the plurality of agents. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of selecting the group action, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim recites additional information regarding the selecting of the group action, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for selecting and performing group actions. The Step 2A Prong One Analysis for claim 2 is applicable here since claim 3 carries out the method of claim 2 but for the recitation of additional element(s) of wherein selecting the group action selects the actions for individual agents to preserve diversity in the selected actions.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of selecting the group action, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim recites additional information regarding the selecting of the group action, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for selecting and performing group actions.
The limitation of observing a present state of the plurality of agents, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “observing” in the context of this claim encompasses simply visualizing the state of the agents. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for selecting and performing group actions. The Step 2A Prong One Analysis for claim 4 is applicable here since claim 5 carries out the method of claim 4 but for the recitation of additional element(s) of wherein the present state is completely observable. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of the present state, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim recites additional information regarding the present state, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for selecting and performing group actions. The Step 2A Prong One Analysis for claim 4 is applicable here since claim 6 carries out the method of claim 4 but for the recitation of additional element(s) of wherein the present state is only partially observable. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of the present state, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim recites additional information regarding the present state, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for selecting and performing group actions. The Step 2A Prong One Analysis for claim 6 is applicable here since claim 7 carries out the method of claim 6 but for the recitation of additional element(s) of wherein observing the present state includes considering previous partial observations of the state. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of observing the present state, and these limitations do 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim recites additional information regarding the observing of the present state, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for selecting and performing group actions. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 8 carries out the method of claim 1 but for the recitation of additional element(s) of wherein triggering a plurality of agents to perform respective tasks includes communicating instructions to respective devices corresponding to the plurality of agents.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of triggering agents to perform tasks, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim recites additional information regarding the triggering of agents to perform tasks, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for selecting and performing group actions. The Step 2A Prong One Analysis for claim 8 is applicable here since claim 9 carries out the method of claim 8 but for the recitation of additional element(s) of wherein the plurality of agents correspond to respective autonomous mobile devices, each equipped with one or more sensors, and wherein the respective tasks of the group action include position instructions for the respective autonomous mobile devices. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of the plurality of agents and the respective tasks, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim recites additional information regarding the plurality of agents and the respective tasks, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for selecting and performing group actions. The Step 2A Prong One Analysis for claim 8 is applicable here since claim 10 carries out the method of claim 8 but for the recitation of additional element(s) of wherein selecting the group action approximates the action-value function with parameters             
                θ
            
         as:             
                
                    
                        Q
                    
                    
                        θ
                    
                
                
                    
                        
                            
                                z
                            
                            
                                ≤
                                t
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                t
                            
                        
                    
                
                ≡
                α
                +
                
                    
                        log
                    
                    ⁡
                    
                        
                            
                                det
                            
                            ⁡
                            
                                
                                    
                                        L
                                    
                                    
                                        t
                                    
                                
                                (
                                
                                    
                                        x
                                    
                                    
                                        t
                                    
                                
                                )
                            
                        
                    
                
            
         where             
                
                    
                        L
                    
                    
                        t
                    
                
            
         is a positive, semidefinite N x N matrix which can vary over time t depending on             
                
                    
                        z
                    
                    
                        ≤
                        t
                    
                
            
        , where             
                
                    
                        L
                    
                    
                        t
                    
                
                
                    
                        
                            
                                x
                            
                            
                                t
                            
                        
                    
                
            
         is the principal submatrix of             
                
                    
                        L
                    
                    
                        t
                    
                
            
         indexed by the elements that have the value 1 in             
                
                    
                        x
                    
                    
                        t
                    
                
            
        , where             
                
                    
                        z
                    
                    
                        ≤
                        t
                    
                
            
         denotes the observations made previous to, and including the time t, and where             
                
                    
                        x
                    
                    
                        t
                    
                
            
         is an index vector at time t. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of selecting the group action, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim recites additional information regarding the selecting of the group action, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 11 is directed to a computer readable storage medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer readable storage medium comprising a computer readable program for selecting and performing group actions.
The limitation of selecting parameters for an approximated action-value function...
The limitation of selecting a group action using the approximated action-value function and the selected parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses simply choosing an action. 
The limitation of triggering a plurality of agents to perform respective tasks in the group action, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “triggering” in the context of this claim encompasses simply causing agents to perform generic tasks.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a non-transitory computer readable storage medium comprising a computer readable program, a computer, plurality of agents. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a non-transitory computer readable storage medium comprising a computer readable program, a computer and a plurality of agents amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for selecting and performing group actions.
The limitation of select parameters for an approximated action-value function..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “select” in the context of this claim encompasses simply choosing parameters. As part of this mental process, the claim limitation provides additional information regarding the action-value function. This merely provides more descriptive information about the data.
The limitation of select a group action using the approximated action-value function and the selected parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the 
The limitation of trigger a plurality of agents to perform respective tasks in the group action, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “trigger” in the context of this claim encompasses simply causing agents to perform generic tasks.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – system, hardware processor, memory that stores a computer program, plurality of agents. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a system, a hardware processor, a memory that stores a computer program and a plurality of agents amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere 

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for selecting and performing group actions.
The limitation of select actions for individual agents from the plurality of agents, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “select” in the context of this claim encompasses simply choosing actions. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the 

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for selecting and performing group actions.
The limitation of select actions for individual agents to preserve diversity in the selected actions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “select” in the context of this claim encompasses simply choosing actions. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the 

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for selecting and performing group actions.
The limitation of ... receive information reflecting observations of a present state of the plurality of agents, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “receive” in the context of this claim encompasses simply choosing actions. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – network interface. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of a network interface amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for selecting and performing group actions. The Step 2A Prong One Analysis for claim 15 is applicable here since claim 16 carries out the system of claim 15 but for the recitation of additional element(s) of wherein the present state is completely observable. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of the present state, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim recites additional information regarding the present state, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application 

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for selecting and performing group actions. The Step 2A Prong One Analysis for claim 15 is applicable here since claim 17 carries out the system of claim 15 but for the recitation of additional element(s) of wherein the present state is only partially observable. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of the present state, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim recites additional information regarding the present state, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application 

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for selecting and performing group actions.
The limitation of ... communicate instructions to respective devices corresponding to the plurality of agents, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “communicate” in the context of this claim encompasses simply telling agents what task to perform. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – network interface. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of a network interface amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for selecting and performing group actions. The Step 2A Prong One Analysis for claim 18 is applicable here since claim 19 carries out the system of claim 18 but for the recitation of additional element(s) of wherein the plurality of agents correspond to respective autonomous mobile devices, each equipped with one or more sensors, and wherein the respective tasks of the group action include position instructions for the respective autonomous mobile devices. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of the plurality of agents and the tasks of the group action, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim recites additional information regarding the plurality of agents and the tasks of the group action, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for selecting and performing group actions. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 20 carries out the method of claim 12 but for the recitation of additional element(s) of wherein selecting the group action approximates the action-value function with parameters             
                θ
            
         as:             
                
                    
                        Q
                    
                    
                        θ
                    
                
                
                    
                        
                            
                                z
                            
                            
                                ≤
                                t
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                t
                            
                        
                    
                
                ≡
                α
                +
                
                    
                        log
                    
                    ⁡
                    
                        
                            
                                det
                            
                            ⁡
                            
                                
                                    
                                        L
                                    
                                    
                                        t
                                    
                                
                                (
                                
                                    
                                        x
                                    
                                    
                                        t
                                    
                                
                                )
                            
                        
                    
                
            
         where             
                
                    
                        L
                    
                    
                        t
                    
                
            
         is a positive, semidefinite N x N matrix which can vary over time t depending on             
                
                    
                        z
                    
                    
                        ≤
                        t
                    
                
            
        , where             
                
                    
                        L
                    
                    
                        t
                    
                
                
                    
                        
                            
                                x
                            
                            
                                t
                            
                        
                    
                
            
         is the principal submatrix of             
                
                    
                        L
                    
                    
                        t
                    
                
            
         indexed by the elements that have the value 1 in             
                
                    
                        x
                    
                    
                        t
                    
                
            
        , where             
                
                    
                        z
                    
                    
                        ≤
                        t
                    
                
            
         denotes the observations made previous to, and including the time t, and where             
                
                    
                        x
                    
                    
                        t
                    
                
            
         is an index vector at time t.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of selecting the group action, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim recites additional information regarding the selecting of the group action, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.

Claim Rejections - 35 USC § 103
Claims 1-3, 8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Factorized Q-Learning for Large-Scale Multi-Agent Systems, hereinafter referred to as "Chen") in view of Gartrell et al. (Low-Rank Factorization of Determinantal Point Processes, hereinafter referred to as "Gartrell").

Regarding claim 1 (Currently Amended), Chen teaches a computer-implemented method for selecting and performing group actions (Chen, Appendix – teaches that there are computer codes for various group action examples, i.e., traffic game and battle game, released online [therefore computer implemented]), comprising: 
selecting parameters for an approximated action-value function (Chen, p. 3 – teaches learnable parameters and hyperparameters for q-learning [action-value]; Chen, Appendix – teaches algorithm for q-learning where parameters are initialized and teaches parameters for various examples), which determines a reward value associated with a particular group action taken from a particular state (Chen, p. 3 – teaches determining a reward associated with a group action from a particular state; see also Chen, p.2) using a determinant of a parameter matrix for the action-value function (Chen, p. 3 – teaches using low-rank factorization for the q-learning); 
selecting a group action using the approximated action-value function and the selected parameters (Chen, p. 3 – teaches selecting a joint action based on the joint state using the Q-function and the learned parameters and hyperparameters); and 
triggering a plurality of agents to perform respective tasks in the group action (Chen, p. 5-7, Experiments – teaches multiple examples of triggering a plurality of agents to perform respective tasks in the group action).
While Chen teaches using low-rank factorization in a multi-agent q-learning method, Chen does not explicitly teach using determinants.
Gartrell teaches using a determinant of a parameter matrix for the action-value function (Gartrell, section 2.1 – teaches using a determinant for the low rank factorization of the parameter matrix [While Gartrell teaches using determinants in low-rank factorization of learning algorithms, Gartrell does not explicitly teach reinforcement learning. However, the combination of Gartrell with Chen does teach using determinants in the low rank factorization used in reinforcement learning.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Chen with the teachings of Gartrell in order to develop a method in which the proposed low-rank factorization enables a learning algorithm that is nearly an order of magnitude faster than previous approaches in the field of low-rank factorization for learning algorithms (Gartrell, Abstract – “Determinantal point processes (DPPs) have garnered attention as an elegant probabilistic model of set diversity. They are useful for a number of subset selection tasks, including product recommendation. DPPs are parametrized by a positive semi-definite kernel matrix. In this work we present a new method for learning the DPP kernel from observed data using a low-rank factorization of 

Regarding claim 2 (Original), Chen in view of Gartrell teaches all of the limitations of the method of claim 1 as noted above. Chen further teaches wherein selecting the group action selects actions for individual agents from the plurality of agents (Chen, p. 3 – teaches agents sharing the same Q-function (joint action) can carry out different actions when they are in different states).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Chen and Gartrell for the same reasons as disclosed in claim 1 above.

Regarding claim 3 (Original), Chen in view of Gartrell teaches all of the limitations of the method of claim 2 as noted above. Chen further teaches wherein selecting the group action selects the actions for individual agents to preserve diversity in the selected actions (Chen, p. 3 – teaches agents sharing the same Q-function (joint action) can carry out different actions when they are in different states; Chen, p. 6 – teaches the battle game allows agents to cooperated to defeat an opponent by either moving to or attack the 8 neighboring grid spaces).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Chen and Gartrell for the same reasons as disclosed in claim 2 above.

Regarding claim 8 (Original), Chen in view of Gartrell teaches all of the limitations of the method of claim 1 as noted above. Chen further teaches wherein triggering a plurality of agents to perform respective tasks includes communicating instructions to respective devices corresponding to the plurality of agents (Chen pp. 6-7 – teaches for the battle game, sending instructions to 64 soldiers [agents] where the soldier would either move or attack; see also Chen, Appendix).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Chen and Gartrell for the same reasons as disclosed in claim 1 above.

Regarding claim 11 (Currently Amended), it is the computer readable storage medium embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Chen further teaches the following additional limitations:
a non-transitory computer readable storage medium comprising a computer readable program for selecting and performing group actions, wherein the computer readable program when executed on a computer causes the computer to perform the steps (Chen, Appendix – teaches that there are computer codes for various group action examples, i.e., traffic game and battle game, released online [therefore computer implemented]) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Chen and Gartrell for the same reasons as disclosed in claim 1 above.

Regarding claim 12 (Currently Amended), it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Chen further teaches the following additional limitations:
a hardware processor; and 
a memory that stores a computer program, which, when executed by the hardware processor, causes the hardware processor to (Chen, Appendix – teaches that there are computer codes for various group action examples, i.e., traffic game and battle game, released online [therefore computer implemented]) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Chen and Gartrell for the same reasons as disclosed in claim 1 above.

Regarding claim 13 (Currently Amended), Chen in view of Gartrell teaches all of the limitations of the system of claim 12 as noted above. Chen further teaches select actions for individual agents from the plurality of agents (Chen, p. 3 – teaches agents sharing the same Q-function (joint action) can carry out different actions when they are in different states).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Chen and Gartrell for the same reasons as disclosed in claim 12 above.

Regarding claim 14 (Currently Amended), Chen in view of Gartrell teaches all of the limitations of the system of claim 13 as noted above. Chen further teaches select the actions for individual agents to preserve diversity in the selected actions (Chen, p. 3 – teaches agents sharing the same Q-function (joint action) can carry out different actions when they are in different states; Chen, p. 6 – teaches the battle game allows agents to cooperated to defeat an opponent by either moving to or attack the 8 neighboring grid spaces).
.

Claims 4-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gartrell and further in view of Rashid et al. (QMIX: Monotonic Value Function Factorization for Deep Multi-Agent Reinforcement Learning, hereinafter referred to as “Rashid”).

Regarding claim 4 (Original), Chen in view of Gartrell teaches all of the limitations of the method of claim 1 as noted above. However, Chen in view of Gartrell does not explicitly teach observing a present state of the plurality of agents.
Rashid teaches observing a present state of the plurality of agents (Rashid, section 3 – teaches a partially observable scenario where each agent observes a local individual observation).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Chen in view of Gartrell with the teachings of Rashid in order to improve final performance over other value-based multi-agent methods that employ less sophisticated joint state-value function factorization as well as independent Q-learning in the field of factorization for learning algorithms (Rashid, section 8 – “This paper presented QMIX, a deep multi-agent RL method that allows end-to-end learning of decentralised policies in a centralised setting and makes efficient use of extra state information. QMIX allows the learning of a rich joint action-value function, which admits tractable decompositions into per-agent action-value functions. This is achieved by imposing a monotonicity constraint on the mixing network. Our results in decentralised unit micromanagement tasks in StarCraft II show that QMIX improves the final performance over other value-based multi-agent 

Regarding claim 5 (Original), Chen in view of Gartrell and further in view of Rashid teaches all of the limitations of the method of claim 4 as noted above.  Rashid further teaches wherein the present state is completely observable (Rashid – section 4.1 – teaches fully observable setting).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Chen, Gartrell and Rashid for the same reasons as disclosed in claim 4 above.

Regarding claim 6 (Original), Chen in view of Gartrell and further in view of Rashid teaches all of the limitations of the method of claim 4 as noted above. Rashid further teaches wherein the present state is only partially observable (Rashid, section 3 – teaches a partially observable scenario where each agent observes a local individual observation).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Chen, Gartrell and Rashid for the same reasons as disclosed in claim 4 above.

Regarding claim 7 (Original), Chen in view of Gartrell and further in view of Rashid teaches all of the limitations of the method of claim 6 as noted above. Rashid further teaches wherein observing the present state includes considering previous partial observations of the state (Rashid, section 3 – teaches a partially observable scenario where each agent observes a local individual observation and has an action-observation history used for its policy).


Regarding claim 16 (Currently Amended), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Chen in view of Gartrell and further in view of Rashid for the reasons set forth in the rejection of claim 5.

Regarding claim 17 (Currently Amended), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Chen in view of Gartrell and further in view of Rashid for the reasons set forth in the rejection of claim 6.

Claims 9, 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gartrell and further in view of Shalev-Shwartz et al. (Safe, Multi-Agent, Reinforcement Learning for Autonomous Driving, hereinafter referred to as “Shalev”).

Regarding claim 9 (Original), Chen in view of Gartrell teaches all of the limitations of the method of claim 8 as noted above. However, Chen in view of Gartrell does not explicitly teach wherein the plurality of agents correspond to respective autonomous mobile devices, each equipped with one or more sensors, and wherein the respective tasks of the group action include position instructions for the respective autonomous mobile devices.
Shalev teaches wherein the plurality of agents correspond to respective autonomous mobile devices (Shalev, section 6 – teaches that the agents are autonomous vehicles), each equipped with one or more sensors (Shalev, section 2 – teaches interpreting sensory information), and wherein the respective tasks of the group action include position instructions for the respective autonomous mobile devices (Shalev, section 6 – teaches a double merge [position change] scenario for autonomous cars).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Chen in view of Gartrell with the teachings of Shalev in order to Ensure functional safety with optimized performance in the field of learning algorithms, particularly reinforcement learning for multiple agents (Shalev, Abstract – “In this paper we apply deep reinforcement learning to the problem of forming long term driving strategies. We note that there are two major challenges that make autonomous driving different from other robotic tasks. First, is the necessity for ensuring functional safety — something that machine learning has difficulty with given that performance is optimized at the level of an expectation over many instances. Second, the Markov Decision Process model often used in robotics is problematic in our case because of unpredictable behavior of other agents in this multi-agent scenario. We make three contributions in our work. First, we show how policy gradient iterations can be used, and the variance of the gradient estimation using stochastic gradient ascent can be minimized, without Markovian assumptions. Second, we decompose the problem into a composition of a Policy for Desires (which is to be learned) and trajectory planning with hard constraints (which is not learned). The goal of Desires is to enable comfort of driving, while hard constraints guarantees the safety of driving. Third, we introduce a hierarchical temporal abstraction we call an “Option Graph” with a gating mechanism that significantly reduces the effective horizon and thereby reducing the variance of the gradient estimation even further. The Option Graph plays a similar role to “structured prediction” in supervised learning, thereby reducing sample complexity, while also playing a similar role to LSTM gating mechanisms used in supervised deep networks.”).

Regarding claim 15 (Currently Amended), Chen in view of Gartrell teaches all of the limitations of the system of claim 12 as noted above. However, Chen in view of Gartrell does not explicitly teach a network interface configured to receive information reflecting observations of a present state of the plurality of agents.
Shalev teaches a network interface configured to receive information reflecting observations of a present state of the plurality of agents (Shalev, section 6 – teaches multiple cars [agents] working together to perform a double merge [While this is a simulation, it would be obvious to a person skilled in the art that a network interface would be needed to receive observations from each of the cars in order to determine the joint and individual actions]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Chen in view of Gartrell with the teachings of Shalev in order to Ensure functional safety with optimized performance in the field of learning algorithms, particularly reinforcement learning for multiple agents (Shalev, Abstract – “In this paper we apply deep reinforcement learning to the problem of forming long term driving strategies. We note that there are two major challenges that make autonomous driving different from other robotic tasks. First, is the necessity for ensuring functional safety — something that machine learning has difficulty with given that performance is optimized at the level of an expectation over many instances. Second, the Markov Decision Process model often used in robotics is problematic in our case because of unpredictable behavior of other agents in this multi-agent scenario. We make three contributions in our work. First, we show how policy gradient iterations can be used, and the variance of the gradient estimation using stochastic gradient ascent can be minimized, without Markovian assumptions. Second, we decompose the problem into a composition of a Policy for Desires (which is to be learned) and trajectory planning with hard constraints (which is not learned). The goal of Desires is to enable comfort of driving, while hard constraints guarantees the safety of driving. Third, we introduce a hierarchical temporal 

Regarding claim 18 (Currently Amended), Chen in view of Gartrell teaches all of the limitations of the system of claim 12 as noted above. However, Chen in view of Gartrell does not explicitly teach a network interface configured to communicate instructions to respective devices corresponding to the plurality of agents.
Shalev teaches a network interface configured to communicate instructions to respective devices corresponding to the plurality of agents (Shalev, section 6 – teaches multiple cars [agents] working together to perform a double merge [While this is a simulation, it would be obvious to a person skilled in the art that a network interface would be needed to communicate instructions to the cars]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Chen in view of Gartrell with the teachings of Shalev in order to Ensure functional safety with optimized performance in the field of learning algorithms, particularly reinforcement learning for multiple agents (Shalev, Abstract – “In this paper we apply deep reinforcement learning to the problem of forming long term driving strategies. We note that there are two major challenges that make autonomous driving different from other robotic tasks. First, is the necessity for ensuring functional safety — something that machine learning has difficulty with given that performance is optimized at the level of an expectation over many instances. Second, the Markov Decision Process model often used in robotics is problematic in our case because of unpredictable behavior of other agents in this multi-agent scenario. We make three contributions in our work. First, 

Regarding claim 19 (Currently Amended), the rejection of claim 18 is incorporated herein. Further, the limitations in this claim are taught by Chen in view of Gartrell and further in view of Shalev for the reasons set forth in the rejection of claim 9.

Allowable Subject Matter
Claims 10, 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125               
                                                                                                                                                               
	/BRIAN M SMITH/               Primary Examiner, Art Unit 2122